Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 7/25/2022, the Applicant has filed a response on 8/26/2022 amending claims 1-3, 5 and 8-9. No claim has been added. Claims 6-7 have been cancelled. Claims 1-5 and 8-9 are pending in this application.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 8/26/2022.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 8/26/2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michihata et al. (US 2015/0309599).

Regarding claim 1, Michihata discloses a method for controlling an electronic pen (see Fig. 5), comprising following operations:
obtaining state information of the electronic pen (para[0015]; para[0029]- para[0041]; para[0043]-para[0045]; “While powered on, the active stylus 2 is basically in a wake state (wake mode)”; “When a state where a writing pressure value output by the writing pressure detector 205 is 0 (i.e., a state where the writing pressure is not detected) is continued for a certain time, the active stylus 2 is shifted to a sleep state (sleep mode)”; see also the state in which “transmission signal is stopped for considerably longer than… [an] interval of… intermittent transmission of the transmission signal”, and not even a hover is displayed; “the active stylus 2 notifies the tablet 1 that the active stylus 2 is in the sleep state”, or in any other state); and
determining a time for the electronic pen to send coding signal frequency information according to the state information, and controlling the electronic pen to send the coding signal frequency information when reaching the time, to reduce an energy consumption of the electronic pen (para[0015]; para[0030]-para[0041]; para[0043]-para[0045]; see Figs. 1-5; “While powered on, the active stylus 2 is basically in a wake state (wake mode), generates a transmission signal by the transmission signal generation circuit 206 under the control of the transmission control circuit 204, and continuously outputs the generated transmission signal from the transmission signal output module 209 via the frequency converter 208”; “The frequency converter 208… converts the transmission signal to a signal of a predetermined carrier frequency”;  “the active stylus 2 of the data input system of the present embodiment comprises two signal generation circuits, i.e., an active signal generation circuit 206A which generates a transmission signal in the wake state and a beacon signal generation circuit 206B which generates a transmission signal in the sleep state, and outputs the transmission signal (beacon signal) generated by the beacon signal generation circuit 206B in the sleep state”; see in Fig. 4(B), that “When the active stylus 2 is shifted to the sleep state, the output operation of the transmission signal is switched from the continuous transmission to the intermittent transmission (of a beacon signal)”; “Therefore, the desired objective of saving power is achieved”; note that “Even if the active stylus 2 is in the sleep state, the tablet 1 can display the hover on the touchscreen display 12 based on the intermittently output transmission signal (beacon signal)”; however, “The tablet 1 may stop maintaining the display of the hover if the transmission signal is stopped for considerably longer than the interval of the intermittent transmission of the transmission signal (beacon signal)”; “the active stylus 2 reduces power consumption by making the carrier frequency of the transmission signal (beacon signal) lower than the carrier frequency in the wake state when the active stylus 2 is shifted from the wake state to the sleep state, and achieves further power saving”; as shown, based on the state information of the stylus, a timing for the stylus to send coding signal frequency information is controlled, to reduce power consumption, as claimed);
wherein before the operation of obtaining state information of the electronic pen, the method further comprises: 
obtaining a pressure value of a pressure sensor of the electronic pen (see A1 in Fig. 5; para[0042]-para[0045]);
when the pressure value is less than a preset pressure threshold value, obtaining a signal value of a dynamic sensor (see A1 in Fig. 5; para[0031]; para[0042]-para[0043]; “When writing pressure is not detected (NO in block A1), the active stylus 2 checks whether the writing pressure is not detected for more than a certain time (block A2)”, that is, a time without a detected pressure is measured/determined/detected);
after a duration when the signal value is less than a signal threshold is greater than a third time threshold, determining that the electronic pen is in a standby state (see the sleep mode shown in Fig. 4(B) (claimed standby state), entered after a pressure is 0 for more than a certain time, and wherein an intermittent transmission of the transmission signal (beacon signal) is performed; “When the writing pressure is not detected for more than a certain time (YES in block A2)…, the active stylus 2 is shifted to the sleep state” (claimed standby state); para[0031]; para[0035]; para[0042]-para[0044]; see also Fig. 5); 
after the duration when the signal value is less than the signal threshold is greater than a fourth time threshold, determining that the electronic pen is in a sleep state, the fourth time threshold being greater than the third time threshold (this is e.g. a mode entered after a pressure is 0 for more than an even longer certain time, and “the transmission signal is stopped for considerably longer than the interval of the intermittent transmission of the transmission signal (beacon signal)”; para[0031]; para[0038]); and 
when the pressure value is greater than the preset pressure threshold, determining that the electronic pen is in a working state (see A1 and A6 in Fig. 5; para[0035]; para[0045]; see the wake mode shown in Fig. 4(B) (claimed working state), entered after a pressure is more than 0, and wherein a transmission of the transmission signal is continuously performed; “When the writing pressure is detected (YES in block A1)…, the active stylus 2 is returned to the wake state in which a transmission signal is continuously transmitted in the general carrier frequency (block A6)”).

Regarding claim 2, Michihata discloses all the claim limitations as applied above (see claim 1). In addition, Michihata discloses 
when the electronic pen is in the sleep state, determining a first preset period as a time interval for the electronic pen to send the coding signal frequency information (see “The tablet 1 may stop maintaining the display of the hover if the transmission signal is stopped for considerably longer than the interval of the intermittent transmission of the transmission signal (beacon signal)”, the claimed first preset period to transmit the signal thus being either a period shorter than the interval of the intermittent transmission, or being no period at all for transmission, based on the broadest reasonable interpretation of the claimed limitations; para[0038]); and
when the electronic pen is in the the working state and the standby state, determining a second preset period as a time interval for the electronic pen to send the coding signal frequency information, and controlling a time threshold for sending the coding signal frequency information by the electronic pen within the second preset period, the first preset period being shorter than the second preset period (see the periods including either when the transmission signal is continuously transmitted (claimed working state), and/or the period when the beacon signal is transmitted (claimed standby state), as shown in Fig. 4(B), as the claimed second preset period, clearly longer than the period to transmit the signal when no transmission signal is sent (transmission signal is stopped), that is, the claimed first preset period; para[0035]).

Regarding claim 3, Michihata discloses all the claim limitations as applied above (see claim 2). In addition, Michihata discloses see period of the sleep mode (claimed standby state) during which the beacon signal is sent, as shown in Fig. 4(B); para[0035]) and a second time threshold (see period of the wake mode (claimed working state) during which the transmission signal is continuously transmitted, as shown in Fig. 4(B); para[0035]), and the operation of determining a second preset period as a time interval for the electronic pen to send the coding signal frequency information, and controlling a time threshold for sending the coding signal frequency information by the electronic pen within the second preset period comprises:
when the electronic pen is in the standby state, controlling the electronic pen to send the coding signal frequency information within the first time threshold of the second preset period (see period of the sleep mode (claimed standby state) during which the beacon signal is sent, as shown in Fig. 4(B); para[0035]); and
when the electronic pen is in the working state, controlling the electronic pen to send the coding signal frequency information within the second time threshold of the second preset period, the second time threshold being greater than or equal to the first time threshold (see period of the wake mode (claimed working state)  during which the transmission signal is continuously transmitted, as shown in Fig. 4(B), clearly longer than the period during which the beacon signal is sent; para[0035]).

Regarding claim 4, Michihata discloses all the claim limitations as applied above (see claim 3). In addition, Michihata discloses after the operation of controlling the electronic pen to send the coding signal frequency information within the first time threshold of the second preset period, the method further comprises: controlling the electronic pen not to send frequency information within a time range of the second preset period other than the first time threshold (see e.g. periods of the sleep mode (claimed standby state) during which no transmission signal is sent after the beacon signal is sent, as shown in Fig. 4(B); para[0035]).

Regarding claim 5, Michihata discloses all the claim limitations as applied above (see claim 3). In addition, Michihata discloses after the operation of controlling the electronic pen to send the coding signal frequency information within the second time threshold of the second preset period, the method further comprises: controlling the electronic pen to send pressure frequency information corresponding to [[a]] the pressure value within a time range of the second preset period other than the second time threshold (see e.g. periods of the sleep mode during which the beacon signal is sent after the transmission signal is continuously sent (after the wake mode), as shown in Fig. 4(B), and during which a state where a writing pressure value output by the writing pressure detector 205 is 0 (i.e., a state where the writing pressure is not detected), and a pressure frequency information of 0 pressure determined, accordingly, for the stylus to be in the sleep mode (claimed standby state); para[0032]; para[0030]; para[0035]-para[0037]; para[0043]-para[0044]; see also Fig. 5).

Regarding claim 9, Michihata discloses all the claim limitations as applied above (see claim 1). In addition, it is analogous to claim 1, except it is a non-transitory computer-readable storage medium claim, wherein a program for controlling [[an]] the electronic pen is stored in the non-transitory computer-readable storage medium, and when the program is executed by a processor, the operations of the method for controlling the electronic pen according to claim 1 are implemented (see Figs. 1-3; para[0016]; para[0020]-para[0028]; para[0030]-para[0032]; para[0047]), and therefore it is rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michihata et al. (US 2015/0309599), in view of Meng et al. (US 2020/0125188).

Regarding claim 8, Michihata discloses all the claim limitations as applied above (see claim 1). In addition, Michihata discloses [[an]] the electronic pen (see active stylus 2 in Figs. 1 and 3), comprising hardware and a program for controlling [[an]] the electronic pen, and the operations of the method for controlling the electronic pen according to claim 1 are implemented (see para[0028], para[0047] and Fig. 3).
However, Michihata does not appear to expressly disclose the hardware comprising a processor, a memory, and the program for controlling the electronic pen stored in the memory and executable on the processor, wherein when the program is executed by the processor, the operations of the method for controlling the electronic pen according to claim 1 are implemented.
Meng discloses an electronic pen (see stylus pen 1 in Figs. 1 and 5-6) comprising a processor, a memory, and a program for controlling the electronic pen stored in the memory and executable on the processor, wherein when the program is executed by the processor, operations for controlling the electronic pen are implemented (see Figs. 5-6, wherein the drive circuit 110 may include, but is not limited to, a microcontroller MCU, a conventional microprocessor, an application specific integrated circuit (ASIC), and a field programmable gate array (FPGA)”; para[0061]-para[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Michihata’s invention, with the teachings in Meng’s invention, to have the hardware comprising a processor, a memory, and the program for controlling the electronic pen stored in the memory and executable on the processor, wherein when the program is executed by the processor, the operations of the method for controlling the electronic pen according to claim 1 are implemented, since these components are a conventional, and thus, convenient alternative for a drive circuit of an active stylus (para[0062]).

Response to Arguments

Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.

Regarding claim 1, the Applicant argues on pages 7-8 of the Remarks that “Michihata fails to disclose the feature “obtaining the signal value of a dynamic sensor””. The Examiner respectfully disagrees. As shown in the above rejection, Michihata discloses when the pressure value is less than a preset pressure threshold value, obtaining a signal value of a dynamic sensor (see A1 in Fig. 5; para[0031]; para[0042]-para[0043]; “When writing pressure is not detected (NO in block A1), the active stylus 2 checks whether the writing pressure is not detected for more than a certain time (block A2)”, that is, a time without a detected pressure is measured/determined/detected). It is noted that the claimed dynamic sensor and its signal value is not defined in the claim in a way that specifically and particularly distinguishes from the prior art of Michihata.

In addition, regarding claim 1, the Applicant argues on pages 7-8 of the Remarks that in Michihata  “only two states of the active stylus are mentioned” and “Michihata doesn’t involve the standby state”. The Examiner respectfully disagrees. As shown in the above rejection, Michihata discloses after a duration when the signal value is less than a signal threshold is greater than a third time threshold, determining that the electronic pen is in a standby state (see the sleep mode shown in Fig. 4(B) (claimed standby state), entered after a pressure is 0 for more than a certain time, and wherein an intermittent transmission of the transmission signal (beacon signal) is performed; “When the writing pressure is not detected for more than a certain time (YES in block A2)…, the active stylus 2 is shifted to the sleep state” (claimed standby state); para[0031]; para[0035]; para[0042]-para[0044]; see also Fig. 5); after the duration when the signal value is less than the signal threshold is greater than a fourth time threshold, determining that the electronic pen is in a sleep state, the fourth time threshold being greater than the third time threshold (this is e.g. a mode entered after a pressure is 0 for more than an even longer certain time, and “the transmission signal is stopped for considerably longer than the interval of the intermittent transmission of the transmission signal (beacon signal)”; para[0031]; para[0038]); and when the pressure value is greater than the preset pressure threshold, determining that the electronic pen is in a working state (see A1 and A6 in Fig. 5; para[0035]; para[0045]; see the wake mode shown in Fig. 4(B) (claimed working state), entered after a pressure is more than 0, and wherein a transmission of the transmission signal is continuously performed; “When the writing pressure is detected (YES in block A1)…, the active stylus 2 is returned to the wake state in which a transmission signal is continuously transmitted in the general carrier frequency (block A6)”). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623